DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/19/2022 has been entered.  Claims 1-5, 7-13 and 15-22 remain pending in the application and claims 6 and 14 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. US 20150222795 in view of Abe et al. US 20150340816.
Regarding claim 1, Sauer et al. US 20150222795 teach A method for assembling a vehicular camera, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87).), (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrical conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrical conductive contact); providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39-41; As shown in the block diagram of FIG. 5, one coaxial connection is connecting a molded coaxial connector with the imager PCB direct bypassing the connector PCB by use of a micro coax plug-to-plug cable in accordance with the present invention, while another connector with four wires is connected via a four pin connector interface to the connector PCB, which itself is connected via a flex wire to the imager PCB (par. 73). The PCB pad at which the coaxial core pin rests may be Silver or Gold plated. The (rear-) housing's inner surface may be coated by a HF conducting material or optional MID material plated (as discussed below). The channel that the core pin is guided through may be coated as well (see FIG. 39A). As can be seen in FIG. 39B, the coaxial core contact may be carried by a center contact carrier, which holds the contact in the geometrical middle of the channel and the carrier may not be coated conductive (par. 80). As shown in FIG. 40, a camera housing's rear body has a connector structure 20 made as one piece with the housing rear body, such as by insertion molding or injection molding. The connector structure comprises a conductive area 21 on a structure to mate with a coaxial connector's shield contact. The connecting surface is applied by MID and leads to the inside of the camera 26. The core pin portion 22 is also done by molding with the housing, with its surface also applied by MID. The camera rear housing's coaxial connector structure lead frame thus is made by MID and the core pin socket (or pin) and the shielding contact may be applied on top of the formed or molded structures. Optionally, the core pin socket (or pin) may be added by press fit attachment, or may be welded or soldered onto the structure while the shielding may be made by MID or the like. The camera housing may have conductive routing structures 24 and electronic components 23, with portions of the camera housing inner surface 25 being conductively plated by MID, such as by utilizing aspects of the cameras (par. 86). As show in the figure 5 the printed circuit board clearly show two side the first side comprise the image sensor toward the lens and second side comprise the connector toward the rear housing and they both separate by the thickness of the material as show in the figure. As show in the figure 40, core pin 22 is same as inner conductive trace and conductive area 21 is same as outer conductive trace.); and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0076]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector core may act as a pin which gets inserted as a socket contact in between two or more shielding contacts (preferably symmetrically disposed at opposite sides of the cable's core/pin) (par. 76). The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
However, Sauer et al. US 20150222795 do teach the camera assembly but  Sauer et al. US 20150222795 do not explicitly teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress relative to the base portion; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively.
Abe et al. teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress relative to the base portion; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0126]; [0133]-[0138]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5.  Figures 3-5 and 10 clearly show the internal conductor 1321 contact the contact portion 1423 that couple to a circuit board 1042 and the internal conductor 1321 couple to the external conductor 1322 for create a terminal fitting connector 1032 (coaxial). The camera module 1050 show in the figure 1 include compress mounting between the case 1041 and the case 1031.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Sauer et al. US 20150222795 and Abe et al. by comprising the teaching of Abe et al. into the method of Sauer et al. US 20150222795. The motivation to combine these arts is to provide the inner and outer contact with the circuit board 1042 as show in the figures 3-5 and 10 from Abe et al. reference into Sauer et al. US 20150222795 reference for desire of user connector design.
Regarding claim 2, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 3, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 4, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrically conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrically conductive contact.  As show in the figure 20 the end of the core contact and shield contact distal from the base portion of the camera housing.).
Regarding claim 5, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 4, wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0121]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5.).
Regarding claim 7, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1 (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0067]-[0069]; [0075]-[0077]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; FIGS. 17A-G show a similar connector that has a similar dielectric but the connector body is not insert molded but press fit mounted. The press fit may be done from the inside to outside or from the outside to the inside (par. 68). Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87). According to the cited passages and figures, the connection can be using the press fit mounting technology substitute for soldering.).
Regarding claim 8, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively (Sauer et al. US 20150222795 abstract; paragraph [0004]-[0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The enhanced electrical connection is provided via an adjustable or self-adjusting electrical connector, such as a spring-loaded pin or connector or a flexible or resilient connector, with the connector elements self-adjusting or moving or flexing to maintain alignment and electrical connection between the connector portion of the camera housing and the circuitry of the imager PCB or other circuitry within the camera housing. The present invention thus enhances the manufacturing of the camera module (and assembling of the first and second housing portions together), such as by readily adjusting or adapting for tolerance variations and misalignments or slight misalignments of the housing portions and camera components, and provides enhanced electrical connection over the life time of the camera (par. 7).).
Regarding claim 9, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the vehicular camera comprises a vehicular exterior camera configured for mounting at an exterior portion of a vehicle and viewing exterior of the vehicle (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1) (par. 58).).
Regarding claim 10, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the vehicular camera comprises a vehicular rear backup camera configured for mounting at a rear portion of a vehicle and viewing rearward of the vehicle (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1) (par. 58).).
Regarding claim 11, Sauer et al. US 20150222795 teach A method for assembling a vehicular rear backup camera for mounting at a rear portion of a vehicle and viewing rearward of the vehicle, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87).), (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrical conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrical conductive contact); wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrically conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrically conductive contact.  As show in the figure 20 the end of the core contact and shield contact distal from the base portion of the camera housing.); providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39-41; As shown in the block diagram of FIG. 5, one coaxial connection is connecting a molded coaxial connector with the imager PCB direct bypassing the connector PCB by use of a micro coax plug-to-plug cable in accordance with the present invention, while another connector with four wires is connected via a four pin connector interface to the connector PCB, which itself is connected via a flex wire to the imager PCB (par. 73). The PCB pad at which the coaxial core pin rests may be Silver or Gold plated. The (rear-) housing's inner surface may be coated by a HF conducting material or optional MID material plated (as discussed below). The channel that the core pin is guided through may be coated as well (see FIG. 39A). As can be seen in FIG. 39B, the coaxial core contact may be carried by a center contact carrier, which holds the contact in the geometrical middle of the channel and the carrier may not be coated conductive (par. 80). As shown in FIG. 40, a camera housing's rear body has a connector structure 20 made as one piece with the housing rear body, such as by insertion molding or injection molding. The connector structure comprises a conductive area 21 on a structure to mate with a coaxial connector's shield contact. The connecting surface is applied by MID and leads to the inside of the camera 26. The core pin portion 22 is also done by molding with the housing, with its surface also applied by MID. The camera rear housing's coaxial connector structure lead frame thus is made by MID and the core pin socket (or pin) and the shielding contact may be applied on top of the formed or molded structures. Optionally, the core pin socket (or pin) may be added by press fit attachment, or may be welded or soldered onto the structure while the shielding may be made by MID or the like. The camera housing may have conductive routing structures 24 and electronic components 23, with portions of the camera housing inner surface 25 being conductively plated by MID, such as by utilizing aspects of the cameras (par. 86). As show in the figure 5 the printed circuit board clearly show two side the first side comprise the image sensor toward the lens and second side comprise the connector toward the rear housing and they both separate by the thickness of the material as show in the figure. As show in the figure 40, core pin 22 is same as inner conductive trace and conductive area 21 is same as outer conductive trace.); and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular rear backup camera (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0076]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector core may act as a pin which gets inserted as a socket contact in between two or more shielding contacts (preferably symmetrically disposed at opposite sides of the cable's core/pin) (par. 76). The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
However, Sauer et al. US 20150222795 do teach the camera assembly but Sauer et al. US 20150222795 do not explicitly teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress relative to the base portion; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively.
Abe et al. teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress relative to the base portion; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0126]; [0133]-[0138]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5. Figures 3-5 and 10 clearly show the internal conductor 1321 contact the contact portion 1423 that couple to a circuit board 1042 and the internal conductor 1321 couple to the external conductor 1322 for create a terminal fitting connector 1032 (coaxial). The camera module 1050 show in the figure 1 include compress mounting between the case 1041 and the case 1031.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Sauer et al. US 20150222795 and Abe et al. by comprising the teaching of Abe et al. into the method of Sauer et al. US 20150222795. The motivation to combine these arts is to provide the inner and outer contact with the circuit board 1042 as show in the figures 3-5 and 10 from Abe et al. reference into Sauer et al. US 20150222795 reference for desire of user connector design.
Regarding claim 12, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 11, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 13, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 11, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 15, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 11 (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0067]-[0069]; [0075]-[0077]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; FIGS. 17A-G show a similar connector that has a similar dielectric but the connector body is not insert molded but press fit mounted. The press fit may be done from the inside to outside or from the outside to the inside (par. 68). Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87). According to the cited passages and figures, the connection can be used the press fit mounting technology substitute for soldering.).
Regarding claim 16, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 11, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively (Sauer et al. US 20150222795 abstract; paragraph [0004]-[0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The enhanced electrical connection is provided via an adjustable or self-adjusting electrical connector, such as a spring-loaded pin or connector or a flexible or resilient connector, with the connector elements self-adjusting or moving or flexing to maintain alignment and electrical connection between the connector portion of the camera housing and the circuitry of the imager PCB or other circuitry within the camera housing. The present invention thus enhances the manufacturing of the camera module (and assembling of the first and second housing portions together), such as by readily adjusting or adapting for tolerance variations and misalignments or slight misalignments of the housing portions and camera components, and provides enhanced electrical connection over the life time of the camera (par. 7).).
Regarding claim 17, Sauer et al. US 20150222795 teach A method for assembling a vehicular camera, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87).), (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrical conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrical conductive contact); wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrically conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrically conductive contact.  As show in the figure 20 the end of the core contact and shield contact distal from the base portion of the camera housing.); providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39-41; As shown in the block diagram of FIG. 5, one coaxial connection is connecting a molded coaxial connector with the imager PCB direct bypassing the connector PCB by use of a micro coax plug-to-plug cable in accordance with the present invention, while another connector with four wires is connected via a four pin connector interface to the connector PCB, which itself is connected via a flex wire to the imager PCB (par. 73). The PCB pad at which the coaxial core pin rests may be Silver or Gold plated. The (rear-) housing's inner surface may be coated by a HF conducting material or optional MID material plated (as discussed below). The channel that the core pin is guided through may be coated as well (see FIG. 39A). As can be seen in FIG. 39B, the coaxial core contact may be carried by a center contact carrier, which holds the contact in the geometrical middle of the channel and the carrier may not be coated conductive (par. 80). As shown in FIG. 40, a camera housing's rear body has a connector structure 20 made as one piece with the housing rear body, such as by insertion molding or injection molding. The connector structure comprises a conductive area 21 on a structure to mate with a coaxial connector's shield contact. The connecting surface is applied by MID and leads to the inside of the camera 26. The core pin portion 22 is also done by molding with the housing, with its surface also applied by MID. The camera rear housing's coaxial connector structure lead frame thus is made by MID and the core pin socket (or pin) and the shielding contact may be applied on top of the formed or molded structures. Optionally, the core pin socket (or pin) may be added by press fit attachment, or may be welded or soldered onto the structure while the shielding may be made by MID or the like. The camera housing may have conductive routing structures 24 and electronic components 23, with portions of the camera housing inner surface 25 being conductively plated by MID, such as by utilizing aspects of the cameras (par. 86). As show in the figure 5 the printed circuit board clearly show two side the first side comprise the image sensor toward the lens and second side comprise the connector toward the rear housing and they both separate by the thickness of the material as show in the figure. As show in the figure 40, core pin 22 is same as inner conductive trace and conductive area 21 is same as outer conductive trace.); wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in electrical connection with the inner and outer electrically conductive traces at the printed circuit board, electrical connection integrity is maintained via solderless direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0067]-[0069]; [0075]-[0077]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; FIGS. 17A-G show a similar connector that has a similar dielectric but the connector body is not insert molded but press fit mounted. The press fit may be done from the inside to outside or from the outside to the inside (par. 68). Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87). According to the cited passages and figures, the connection can be use the press fit mounting technology substitute for soldering.); and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0076]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector core may act as a pin which gets inserted as a socket contact in between two or more shielding contacts (preferably symmetrically disposed at opposite sides of the cable's core/pin) (par. 76). The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
However, Sauer et al. US 20150222795 do teach the camera assembly but Sauer et al. US 20150222795 do not explicitly teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress relative to the base portion; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively.
Abe et al. teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress relative to the base portion; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0126]; [0133]-[0138]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5. Figures 3-5 and 10 clearly show the internal conductor 1321 contact the contact portion 1423 that couple to a circuit board 1042 and the internal conductor 1321 couple to the external conductor 1322 for create a terminal fitting connector 1032 (coaxial). The camera module 1050 show in the figure 1 include compress mounting between the case 1041 and the case 1031.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Sauer et al. US 20150222795 and Abe et al. by comprising the teaching of Abe et al. into the method of Sauer et al. US 20150222795. The motivation to combine these arts is to provide the inner and outer contact with the circuit board 1042 as show in the figures 3-5 and 10 from Abe et al. reference into Sauer et al. US 20150222795 reference for desire of user connector design.
Regarding claim 18, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 17, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 19, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 17, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 20, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 17, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively  (Sauer et al. US 20150222795 abstract; paragraph [0004]-[0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The enhanced electrical connection is provided via an adjustable or self-adjusting electrical connector, such as a spring-loaded pin or connector or a flexible or resilient connector, with the connector elements self-adjusting or moving or flexing to maintain alignment and electrical connection between the connector portion of the camera housing and the circuitry of the imager PCB or other circuitry within the camera housing. The present invention thus enhances the manufacturing of the camera module (and assembling of the first and second housing portions together), such as by readily adjusting or adapting for tolerance variations and misalignments or slight misalignments of the housing portions and camera components, and provides enhanced electrical connection over the life time of the camera (par. 7).).
Regarding claim 21, the combination of Sauer et al. US 20150222795 and Abe et al. disclose The method of claim 17, wherein the vehicular camera comprises a vehicular exterior camera configured for mounting at an exterior portion of a vehicle and viewing exterior of the vehicle (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1) (par. 58).).
Regarding claim 22, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 17, wherein the vehicular camera comprises a vehicular rear backup camera configured for mounting at a rear portion of a vehicle and viewing rearward of the vehicle (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1) (par. 58).).
Response to Arguments
Applicant's arguments filed on 08/19/2022 have been fully considered but they are not persuasive. In the remark applicant argues in substance:
Applicant argument: Applicant argues that Sauer et al. US 20150222795, Abe et al. and Sauer et al. US 20130242099 failed to teach or suggest “wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress relative to the base portion” as recited in the independent claims.
Examiner response: Examiner respectfully disagree with applicant, As show in the plurality figure of above references clearly show the camera module that comprise the rear housing attach with the front housing. All of the above references do teach the coaxial connector therefore, it’s obviously to one of ordinary skill in the art apply the coaxial connector to engage the connection between the two housings.  Since three of the references above do teach the engagement of the two housings together and coaxial connector, therefore examiner now only utilize Sauer et al. US 20150222795 and Abe et al. to reject “wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress relative to the base portion” (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0126]; [0133]-[0138]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5.  Figures 3-5 and 10 clearly show the internal conductor 1321 contact the contact portion 1423 that couple to a circuit board 1042 and the internal conductor 1321 couple to the external conductor 1322 for create a terminal fitting connector 1032 (coaxial). The camera module 1050 show in the figure 1 include compress mounting between the case 1041 and the case 1031.).  According to the cited passages and figures 3-5 and 10 of Abe et al. reference above that show the housing 1031 engage with housing 1041 become the camera module 1050. In the figures 3-5 and 10 show the inner conductor 1321 contact with circuit board 1422 and the inner conductor couple to the external conductor 1322 for create a terminal fitting connector 1032 (coaxial). Since arts of record still read on the claim invention, therefore the rejection stand. Please see above rejection.  Please see the references figures below that similar structure compares to the claim invention figure below. They both have two housings that mount together for create one camera module and inside those housing have a connector that couple to contact the circuit board.  Since coaxial connector is very well know in the art, after update search examiner also found Mano et al. US 20150327377 reference teach about the coaxial connection terminal 16 and coaxial terminal 17 are formed by male and female conductors of the coaxial connector that couple together and attach between the two housings to form an imaging device as disclose in the paragraph 43-46 and 52 and figures 1, 4-7 and 9-10.

    PNG
    media_image1.png
    640
    813
    media_image1.png
    Greyscale
                      
    PNG
    media_image2.png
    631
    857
    media_image2.png
    Greyscale



Fig. 2-3 and 8-9 of the Claim Invention.


    PNG
    media_image3.png
    456
    696
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    455
    613
    media_image4.png
    Greyscale

Sauer et al. US 20150222795 Fig. 31-32

    PNG
    media_image5.png
    560
    418
    media_image5.png
    Greyscale
                              
    PNG
    media_image6.png
    424
    564
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    485
    664
    media_image7.png
    Greyscale
                  
    PNG
    media_image8.png
    418
    603
    media_image8.png
    Greyscale

Abe et al. US 20150340816 Fig. 1, 3, 5 and 10


    PNG
    media_image9.png
    468
    700
    media_image9.png
    Greyscale
                         
    PNG
    media_image10.png
    430
    611
    media_image10.png
    Greyscale


Sauer et al. US 20130242099 Fig. 33-34

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683